Exhibit NOTICE This draft Information Note has been filed by IAMGOLD Corporation with the Autorité des Marchés Financiers (AMF), the French financial services regulator, on August 29th, 2008, as required by art. 231-13 and 231-18 of its general regulation (règlement général). It is available on the AMF website www.amf-france.organd is hereby furnished to the SECby IAMGOLD Corporation for information purposes only. This document is a free translation in English for information purposes only – Original in French Version 1 dated August 29, subject to review by the French Autorité des marchés financiers DRAFT PUBLIC TENDER OFFER FOR THE COMMON SHARES OF LAUNCHED BY PRESENTED BY Price of the Offer : €1.20 per Euro Ressources common share The date of closure of the Offer will be determined by the Autorité des marchés financiers (the French financial services regulator) (the "AMF") in accordance with its general regulation. Draft information note (note d'information) prepared by IAMGOLD Corporation This draft information note (note d'information) was filed with the AMF on August 29, 2008, in accordance with the provisions of articles 231-13 and 231-18 of the general regulation (règlement général) of the AMF. This offer and this draft information note are subject to review by the AMF. This draft information note is available on the AMF's website (www.amf-france.org), on IAMGOLD Corporation's website (www.iamgold.com) and can also be obtained free of charge from: -IAMGOLD Corporation: 401 Bay Street, Suite 3200, PO Box 153, Toronto (Ontario) Canada,
